The State of TexasAppellee/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                              July 1, 2015

                                         No. 04-15-00101-CR

                                         Brandon MASTER,
                                             Appellant

                                                   v.

                                      THE STATE OF TEXAS,
                                            Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010CR4792W
                        The Honorable Kevin M. O'Connell, Judge Presiding

                                             O R D E R

         Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California, 368
U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal. Counsel has
informed the appellant of his right to file his own brief and provided appellant with a form motion for
requesting the appellate record. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014);
Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924
S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). The State has filed a letter waiving its
right to file an appellee’s brief unless the appellant files a pro se brief.

        If the appellant desires to request the appellate record, he must file the motion requesting the
record within ten days from the date of this order. If the appellant desires to file a pro se brief, he
must do so within thirty days from the date of this order. See Bruns, 924 S.W.2d at 177 n.1. If the
appellant files a pro se brief, the State may file a responsive brief no later than thirty days after the
date the appellant’s pro se brief is filed in this court. It is further ORDERED that the motion to
withdraw, filed by appellant’s counsel, is HELD IN ABEYANCE pending further order of the court.


                                                        _________________________________
                                                        Rebeca C. Martinez, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 1st day of July, 2015.


                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court